ORDER
PER CURIAM:
On June 17, 1997, the Court denied a request by a judge for en bane review. On July 28,1997, the appellant, through counsel, filed an unopposed motion for a 90-day extension of time until October 27, 1997, to file a motion for reconsideration. On October 27, 1997, the appellant filed a motion for reconsideration.
It not appearing that review by the full Court is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or- maintain uniformity of the Court’s decisions, it is
ORDERED that the appellant’s motion for reconsideration is denied.